            Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  BROWSE3D LLC,

                 Plaintiff                                 Case No. 6:20-cv-00058

                 v.                                        JURY TRIAL DEMANDED

  MACY’S, INC.,

                 Defendant



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Brwose3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Macy’s, Inc. (“Macy’s” or “Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                            PARTIES

       2.       Browse3D is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business 108 Wild Basin Rd South, Suite 250, Austin,

Texas 78746.

       3.       Defendant is a corporation organized and existing under the laws of Delaware with

corporate address of 151 West 34th St., New York, NY 10001.

                                 JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).
             Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 2 of 16




        5.       Upon information and belief, Defendant is subject to personal jurisdiction of this

Court based upon it having regularly conducted business, including the acts complained of herein,

within the State of Texas and this judicial district and/or deriving substantial revenue from goods

and services provided to individuals in Texas and in this District.

        6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places of

business in this judicial district.

                                            COUNT I
                           (Infringement of U.S. Patent No. 10,031,897)

        7.       Browse3D incorporates paragraphs 1 through 6 as though fully set forth herein.

        8.       Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the “’897

Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued on July 24,

2018. A copy of the ’897 Patent is attached as Exhibit A.

        9.       The ’897 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        10.      Defendant hosts and provides an interactive website at https://www.macys.com/ for

advertising and promoting the sale of items to users of the website. In use, Defendant tracts user

behavior when interacting with the website, including selection of individual hyperlinks.

Defendant uses the user behavior information to customize the rendering of webpages to present

information to the user. The Defendant’s system for hosting and operating the website is the

Accused Instrumentality that infringes the ’897 Patent.

        11.      At least by hosting, promoting, and publishing the website, Defendant encourages

its customers, potential customers, and users of the website to use the website and practice the

claimed methods, which Defendant controls the use of and derives a direct benefit and profit from.


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 2
          Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 3 of 16




       12.     Upon information and belief, Defendant has infringed and continues to infringe one

or more claims, including Claim 10, of the ’897 Patent by making and using Defendant’s

interactive website in the United States without authority. Defendant has infringed and continues

to infringe the ’897 Patent either directly or through the acts of inducement in violation of 35

U.S.C. § 271. Defendant has been on notice of the ’897 Patent at least as early as the date it received

service of this complaint.

       13.     Claim 5.

               A method for web browsing with a computer that comprises a display device,

                       comprising:

               tracking browsing patterns of a user based on entries received from the user at the

                       computer over a plurality of browsing sessions;

               storing a history of hyperlinks selected by the user from a particular web page

                       presented on the display device during visitations of the user to the

                       particular web page during the plurality of browsing sessions;

               determining a plurality of hyperlinks from the stored history of hyperlinks,

                       wherein each hyperlink in the plurality of hyperlinks corresponds to a

                       respective web page; and

               when the particular web page is revisited by the user in an other browsing session

                       subsequent to said visitations:

               presenting for the display device a window that comprises a first area and a

                       second area;

               presenting the particular web page in the first area of the window; and




COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 3
          Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 4 of 16




               presenting the plurality of hyperlinks in the second area of the window, wherein

                       each presented hyperlink is presented as a reduced size image associated

                       with said corresponding respective web page, and wherein the reduced

                       size images are presented in an arrangement that reflects prioritization of

                       the corresponding respective web pages.

               Macys provides a method for web browsing with a computer that consists of a

display device. A user can view, browse and purchase multiple items such as kitchen items on

Macy’s website. As shown in the evidence, the user is browsing Air Fryers & Deep Fryers during

first session i.e., at 11:06 AM.




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 4
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 5 of 16




               Macys tracks browsing patterns of the user such as which pages and items he views,

items he buys from online stores etc.




https://www.customerservice-macys.com/app/answers/detail/a_id/595/~/macy%E2%80%99s-and-
macys.com-notice-of-privacy-practices

COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 5
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 6 of 16




               Macys stores items the user views during his browsing sessions and shows them in

‘Recently viewed’ section. As shown in the evidence here, Air Fryers, the user views from the

Kitchen Air Fryers page (“a particular web page”), they are added in ‘Recently viewed items

section’, thus Macys stores “a history of hyperlinks selected by the user from a webpage”.




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 6
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 7 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2

               Macys is operable to determine “a plurality of hyperlinks” from the stored history

of hyperlinks. Each hyperlink corresponds to a respective web page. As shown in the evidence,

each item in ‘Recently viewed’ section corresponds to a hyperlink and the hyperlink corresponds

to a respective webpage of the Air Fryer.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 7
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 8 of 16




https://www.macys.com/shop/product/bella-1.2-qt.-air-
fryer?ID=6694696&RVI=Browse_3&tdp=cm_choiceId~z6694696~xcm_pos~zPos3/

               As shown in the evidence, when the user revisits the Kitchen Air Fryers web page

at 11:56 AM, Macys website shows the Kitchen Air Fryers page in “a first area” and the Air Fryers

that the user browsed in previous session (at 11:06 AM) are shown in ‘Recently viewed items’

section “ a second area”.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 8
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 9 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2

              Macys website shows the Kitchen Air Fryers page in “a first area”.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 9
        Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 10 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2

               Macys have “Recently viewed items” section referred as “second area” which

provides the Air Fryers browsed by the user. Each Air Fryer in ‘Recently viewed items’ section

corresponds to a respective hyperlink.

COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 10
        Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 11 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2

              Each Air Fryer in ‘Recently viewed items’ section is presented as thumbnail (“a

reduced size image”) which corresponds to a respective hyperlink.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 11
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 12 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2




https://www.macys.com/shop/product/bella-1.2-qt.-air-
fryer?ID=6694696&RVI=Browse_3&tdp=cm_choiceId~z6694696~xcm_pos~zPos3/

               The Air Fryer in ‘Recently viewed items’ section are presented according to time

since last viewed, with the most recent viewed, given higher priority and kept at first location.




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 12
         Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 13 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&cm_sp=us_hdr-_-home-_-
180345_air-fryers-%26-deep-fryers_COL2

               As the new Air Fryer is viewed, the previously viewed air fryer is shifted to the

second position and the most recently viewed Air Fryer takes the first position.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 13
          Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 14 of 16




https://www.macys.com/shop/kitchen/air-fryers-deep-fryers?id=180345&edge=hybrid/

               Browse3D has been damaged by Defendant’s infringing activities.

                                        WILFULLNESS

               On September 6, 2019, Browse3D provided Defendant notice of the ’897 with a

claim chart illustrating Defendant’s infringement of the ’897 Patent.

                Upon information and belief, Defendant had actual knowledge of the ‘897 Patent

at least as of its receipt of Browse3D’s notice letter of September 6, 2019 and accompanying claim

chart.

               Upon information and belief, upon gaining knowledge of the ‘897 Patent, it was,

or became, apparent to Defendant that it infringed the ’897 Patent. Notwithstanding its knowledge

(or willful blindness thereto), Defendant continues to infringe the ’897 Patent.

               Defendant has willfully infringed and continues to willfully infringe the ‘897

Patent.

COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 14
        Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 15 of 16




                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.     declaring that the Defendant has infringed the ’897 Patent;

      2.     awarding Plaintiff its damages suffered as a result of Defendant’s infringement of

             the ’897 Patent;

      3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest;

      4.     awarding Plaintiff additional damages for Defendant’s willful infringement of the

             ’897 Patent; and

      4.     granting Plaintiff such further relief as the Court finds appropriate.

                                      JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 15
       Case 6:20-cv-00058-ADA Document 1 Filed 01/24/20 Page 16 of 16




      Dated: January 24, 2020           Respectfully submitted,



                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        106 E. Sixth Street, Suite 900
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF
                                        BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 16
